 


110 HRES 353 EH: Expressing the sense of the House of Representatives that there should be an increased commitment supporting the development of innovative advanced imaging technologies for prostate cancer detection and treatment.
U.S. House of Representatives
2008-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 353 
In the House of Representatives, U. S.,

June 26, 2008
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be an increased commitment supporting the development of innovative advanced imaging technologies for prostate cancer detection and treatment. 
 
 
Whereas the annual commemoration of Men’s Health Week during the week preceding Father’s Day gives new reason to consider the critical need to improve detection and treatment of prostate cancer;  
Whereas prostate cancer now strikes at least one in six American men, with African-American men having a 60 percent higher incidence rate than Caucasian men and a mortality rate twice as high;  
Whereas each year more than 230,000 American men are newly diagnosed with prostate cancer, more than 1,500,000 men have biopsies, and around 30,000 men fall prey to this potential killer;  
Whereas it is important for men to take advantage of prostate cancer screening exams in order to detect the disease at the earliest opportunity, when it is still curable;  
Whereas a recent study funded by the National Cancer Institute demonstrated that the most common available methods of detecting prostate cancer, the PSA blood test and physical exams, are not foolproof—imaging would be another beneficial factor in the diagnosis and treatment of prostate cancer;  
Whereas the use of advanced imaging technologies to detect and treat prostate cancer could be beneficial for eliminating unnecessary and costly medical procedures that increase psychological and emotional trauma for American men and their families;  
Whereas the lack of accurate imaging tools means that biopsies can miss cancer even when multiple samples are taken, and current treatments—either radical surgery or radiation—can leave 50 to 80 percent of men incontinent or impotent or both; and  
Whereas advanced imaging technologies could be combined with treatment tools to perform image-guided, minimally invasive and precisely targeted interventions, which will be performed in outpatient clinics with minimal discomfort, complications and costs and which will end the fear, pain, suffering and costs that prostate cancer causes men and their families: Now, therefore, be it  
 
That it is the sense of the House of Representatives that there should be increased support for research and development of advanced imaging technologies for prostate cancer detection and treatment.  
 
Lorraine C. Miller,Clerk.
